Citation Nr: 0812766	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for Raynaud's syndrome. 

2. Entitlement to an increased rating for Sjogren's syndrome, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA) which, among other claims, denied a 
claim for a rating in excess of 10 percent for Sjogren's 
syndrome; denied service connection for Raynaud's disease; 
and denied a claim for a TDIU.

Historically, a May 1986 rating decision granted service 
connection for Sjogren's syndrome, and assigned a ten percent 
rating which has been in effect since that time.  


FINDINGS OF FACT

1. The preponderance of the competent evidence is against 
finding that Raynaud's syndrome is proximately due to or the 
result of a service-connected disability.

2. The veteran is in receipt of the maximum schedular rating 
for Sjogren's syndrome.
 
3.  The veteran's service connected disabilities alone are 
not manifested by a need for frequent hospitalization or by a 
marked interference with employment as to render impractical 
the application of the regular schedular standards.

4. The veteran's service-connected disorders, alone, do not 
render him unemployable.




CONCLUSIONS OF LAW

1. Raynaud's syndrome was not caused or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2007).

2. The current 10 percent rating for Sjogren's syndrome is 
the maximum schedular rating allowable by law. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.87a, Diagnostic Code 6276 
(2007).

3. The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2005 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The March 
2006 correspondence specifically provided the information 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The April 2006 statement of the case informed the veteran of 
the specific rating criteria which would provide a basis for 
an increased rating.  In addition, the notice provided in 
March 2006 notified the appellant that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The statement of the case and the February 2007 supplemental 
statement of the case informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claims 
were readjudicated in the February 2007 supplemental 
statement of the case.   While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

I.   Service Connection

Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service. 38 
U.S.C.A. §§ 1110, 1131.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Notwithstanding the veteran's assertion that Raynaud's 
syndrome was secondary to his service connected psoriatic 
arthritis, the preponderance of the competent medical 
evidence of record is against his assertions. 

The record does not include any medical opinion concluding 
that it would be likely that the Raynaud's syndrome could be 
attributed to the veteran's psoriatic arthritis. The veteran 
has submitted copies of printed articles on Raynaud's 
syndrome. The information contained in the articles is 
general in nature and does not offer competent evidence of a 
nexus between the veteran's Raynaud's syndrome and his 
psoriatic arthritis.  Given this evidentiary picture, the 
evidence overwhelmingly preponderates against finding that 
Raynaud's syndrome is proximately due to or the result of a 
service-connected disability.

Further, while the appellant has Raynaud's syndrome, the 
record is devoid of any medical opinion evidence relating 
Raynaud's syndrome to service or to any event therein. 
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  The absence of any 
competent medical evidence showing a nexus to service and/or 
a continuity of symptomatology since discharge is fatal to 
this claim.

Moreover, the appellant as a lay person untrained in the 
field of medicine is not competent to offer an opinion 
addressing the etiology of his Raynaud's syndrome. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits. Therefore, 
the claim is denied.

II.  Increased rating for Sjogren's syndrome

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected Sjogren's syndrome is rated, 
by analogy, to total loss of taste under Diagnostic Code 
6276.  This Code warrants a 10 percent evaluation for a 
complete loss of the sense of taste. C.F.R. § 4.87a. This is 
the maximum available rating under this code. Assignment of 
this evaluation is assigned on an anatomical or pathological 
basis for this condition.

The record reveals that since the veteran was granted service 
connection for Sjogren's syndrome the symptoms have remained 
essentially unchanged.  At an August 2005 VA examination the 
veteran reported dryness of the mouth and eyes, and some 
recent swelling of the left parotid gland. 

The evidence preponderates against finding any extraordinary 
factors, such that the service-connected Sjogren's syndrome 
has markedly interfered with the veteran's employment or has 
required frequent hospitalizations. In the absence of such 
factors, consideration of the application of 38 C.F.R. § 
3.321(b)(1) is not in order. See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Entitlement to individual unemployability (TDIU).

The veteran contends that his service connected disabilities 
produce symptomatology that prevents him from obtaining and 
maintaining employment.

A total rating based on individual unemployability (TDIU) is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation. 38 C.F.R. §§ 3.340, 4.15.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent. 38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341. That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities. 38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran is service connected for psoriatic 
arthritis, evaluated as 60 percent disabling; psoriasis, 
evaluated as 30 percent disabling; and, Sjogren's Syndrome, 
evaluated as 10 percent disabling. As the combined evaluation 
for these disorders is 80 percent, the veteran satisfies the 
minimum percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).

A total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disabilities alone are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Thus, the issue is whether his psoriatic 
arthritis, psoriasis, and Sjogren's syndrome preclude him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991). For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm. The simple fact that a claimant is 
currently unemployed or has difficulty obtaining employment 
is not enough. A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

A review of the medical records associated with the claims 
file including VA and private medical records, and Social 
Security Administration (SSA) records.  The SSA records 
received in November 2006 include an examination dated August 
2006.  SSA found that the veteran had a severe back disorder 
as well as a severe affective disorder; neither of which 
alone met the SSA disability criteria.  The veteran could 
lift 10 pounds frequently and 20 pounds occasionally.  He 
could walk, stand, or sit 6 hours out of an 8 hour day.  He 
was able to maintain concentration and attention for an 
unskilled position.

An August 2007 VA examination found minimal degenerative 
disease of the cervical spine.  It was noted that the 
veteran's overall arthritis was well controlled during the 
summer.  He complained of dry mouth and eyes.  He also had 
total body itching.

There is no medical evidence which indicates the veteran is 
unemployable due to his service connected psoriatic 
arthritis, psoriasis, and Sjogren's syndrome alone. He also 
is severely handicapped by his non-service connected 
disabilities including a back disorder and psychiatric 
conditions. While the veteran may be unemployable due to a 
combination of factors, when considering the impact of the 
service connected disorders alone, the preponderance of the 
clinical evidence of record is against the claim.

In light of the foregoing, the medical evidence demonstrates 
that a service connected disability does not preclude the 
veteran from securing or following substantially gainful 
employment. Again, the medical evidence indicates functional 
impairment, which may limit the veteran's employment options, 
but the record does not support his claim that he is unable 
to work due solely to his service-connected disabilities.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Raynaud's syndrome is denied.

Entitlement to a rating in excess of 10 percent for Sjogren's 
syndrome is denied.

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


